DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1).
With respect to claim 8, the prior art of Wenzel teaches a tire vulcanization mold (Fig. 5), comprising: a tread molding surface comprising a groove molding portion and a land portion molding portion [0014], with a surface roughness Ra in the groove molding portion being smaller than a surface roughness Ra in the land portion molding portion [0014].  
Wenzel teaches in the groove molding portion, a surface roughness Ra being smallest at 0.12 pm or less in a range comprising at least a main groove molding portion [0016-0017].
A case of prima facie obviousness exists that Wenzel teaches the claim 8 groove portion surface roughness range of 0-0.12µm, as the Wenzel groove portion surface roughness of 0-3µm partially overlaps the claimed range.  See MPEP 2144.05(I).
Wenzel teaches a surface roughness Ra in the land portion molding portion being 3.2 pm or more [0049].  
A case of prima facie obviousness exists that Wenzel teaches the claim 8 land molding portion surface roughness range of 3.2µm or more, as the Wenzel land molding portion surface roughness of 7.5-15µm is fully overlapped by the claimed range.  
With respect to claim 10, Wenzel teaches a surface roughness of all grooves (Fig. 8, items 9) in the groove molding portion can be 0.12µm or less in all ranges [0016, 0050].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1), in view of Kaji (US20160185162A1).
With respect to claim 9, Wenzel teaches, in the groove molding portion, a surface roughness Ra can be 3µm or less in all ranges.
Wenzel is silent on surface roughness Ra can be greater than 0.12µm in only a sipe molding portion.  Wenzel is silent on different roughness values in different grooves of the tire groove molding portions.
However, the prior art of Kaji teaches a tire molding die, and typical sipe wall surface roughness Ra can be 2.5µm or greater [0035].
A tire vulcanization mold of Wenzel, in view of Kaji, is possible, as the typical sipe wall surface roughness taught by Kaji would fall within the Wenzel groove roughness range of 3µm or less.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the main channels in a groove molding portion, in the tire vulcanization mold taught by Wenzel, in view of Kaji, could have main grooves with roughness Ra below 0.12µm while the groove walls in the sipe molding portion can be greater than 0.12µm, in the range of 2.5-3.0µm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1), in view of Tsuji (WO2019155715A1), with foreign priority date of 02/09/2018, using citations from English-language equivalent (US20210039345A1).
With respect to claim 11, the prior art of Wenzel teaches vulcanizing a green tire by using the tire vulcanization mold according to claim 8 [0048].  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1), in view of Tsuji (WO2019155715A1), with (JP2018-022230) foreign priority date of 02/09/2018, using citations from English-language equivalent (US20210039345A1).
With respect to claim 12, Wenzel teaches vulcanizing a green tire by using the tire vulcanization mold.
Wenzel is silent on when cleaning the tread molding surface, the tread molding surface is irradiated with a laser beam to remove a contaminant adhering to the tread molding surface.  
However, the prior art of Tsuji teaches “A cleaning device 1 for a vulcanization mold according to an embodiment illustrated in FIG. 1 is configured to remove a dirt X adhering to a cleaning target portion of a tire vulcanization mold 11 (hereinafter, referred to as a mold 11) with a laser beam L. [0019]”.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique for cleaning the tire mold using a laser, taught by Tsuji, to the known tire vulcanization mold taught by Wenzel.  The Wenzel mold is ready for improvement as it does not teach a cleaning means.  A cleaning device to remove dirt and contamination is necessary to ensure quality of subsequent tires manufactured using the same mold.
With respect to claim 13, Tsuji teaches, whenever irradiating with the laser beam, oxygen content per unit volume in a target region of the tread molding surface comprising an irradiation range to be irradiated with the laser beam is set to a preset reference value or less to put the target region in a low oxygen state [0006].  Tsuji teaches the mold is cleaned by laser within a contained area (Fig. 6, item 10), where the space is filled with an inert gas atmosphere.  Air in the space is eliminated [0039].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that oxygen concentrations would be less than any preset reference value because during the cleaning operation, any air, and therefore any oxygen, has been reduced to essentially zero. 
With respect to claim 14, Wenzel teaches the oxygen content per unit volume in the target region is set to the reference value or less by supplying an inert gas toward the target region [0006, 0039].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1).
With respect to claim 15, the prior art of Wenzel teaches vulcanizing a green tire by using the tire vulcanization mold according to claim 10 [0048].  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US20100282387A1), in view of Tsuji (WO2019155715A1), with (JP2018-022230) foreign priority date of 02/09/2018, using citations from English-language equivalent (US20210039345A1).  Wenzel teaches the subject matter of claim 15 above.
With respect to claim 16, Wenzel teaches vulcanizing a green tire by using the tire vulcanization mold.
Wenzel is silent on when cleaning the tread molding surface, the tread molding surface is irradiated with a laser beam to remove a contaminant adhering to the tread molding surface.  
However, the prior art of Tsuji teaches “A cleaning device 1 for a vulcanization mold according to an embodiment illustrated in FIG. 1 is configured to remove a dirt X adhering to a cleaning target portion of a tire vulcanization mold 11 (hereinafter, referred to as a mold 11) with a laser beam L. [0019]”.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique for cleaning the tire mold using a laser, taught by Tsuji, to the known tire vulcanization mold taught by Wenzel.  The Wenzel mold is ready for improvement as it does not teach a cleaning means.  A cleaning device to remove dirt and contamination is necessary to ensure quality of subsequent tires manufactured using the same mold.
With respect to claim 17, Tsuji teaches, whenever irradiating with the laser beam, oxygen content per unit volume in a target region of the tread molding surface comprising an irradiation range to be irradiated with the laser beam is set to a preset reference value or less to put the target region in a low oxygen state [0006].  Tsuji teaches the mold is cleaned by laser within a contained area (Fig. 6, item 10), where the space is filled with an inert gas atmosphere.  Air in the space is eliminated [0039].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that oxygen concentrations would be less than any preset reference value because during the cleaning operation, any air, and therefore any oxygen, has been reduced to essentially zero. 
With respect to claim 18, Wenzel teaches the oxygen content per unit volume in the target region is set to the reference value or less by supplying an inert gas toward the target region [0006, 0039].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Shelton (US5637245A), (Fig. 1), [Col. 2, lines 3-15].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742